Exhibit 10.13

AMENDED AND RESTATED

SENIOR MANAGEMENT AGREEMENT

BY AND BETWEEN

HURON CONSULTING GROUP INC.

AND

GARY E. HOLDREN



--------------------------------------------------------------------------------

1.    EMPLOYMENT    1    1.1      Title and Duties    1    1.2      Outside
Activity    2    1.3      Employment Period    2    1.4      Termination Upon
Death    2    1.5      Termination by the Company.    2    1.6      Resignation
by the Executive    4 2.    COMPENSATION    4    2.1      Base Salary    4   
2.2      Annual Bonus    5    2.3      Equity Awards    5 3.    REPRESENTATIONS
AND COVENANTS OF THE EXECUTIVE    5    3.1      Enforceability of Agreement    5
   3.2      Restrictions on Sales    5 4.    BENEFITS AND EXPENSES    6    4.1
     Benefit Plans    6    4.2      Life Insurance    6    4.3      Life
Insurance    6    4.4      Expenses    6 5.    COMPENSATION AFTER TERMINATION   
7    5.1      Termination for Cause; Resign without Good Reason    7    5.2     
Severance    7    5.3      Death or Disability    8    5.4      Change of
Control    8    5.5      General Release    11    5.6      Rights Following
Termination    12 6.    RESTRICTIVE COVENANTS    12    6.1      The Executive’s
Acknowledgment    12    6.2      Confidential Information    13    6.3     
Non-Disclosure    13    6.4      Non-Solicitation of Clients    13



--------------------------------------------------------------------------------

   6.5      Non-Interference with Relationships    14    6.6      Noncompetition
   14    6.7      Modification    14    6.8      Duty of Loyalty    15 7.   
EFFECT ON TERMINATION    15 8.    REMEDIES    15    8.1      Non-Exclusive
Remedy for Restrictive Covenants    15    8.2      Arbitration    15    8.3     
Interest    16 9.    MISCELLANEOUS    16    9.1      Assignment    16    9.2
     Severability    16    9.3      Counterparts    16    9.4      Descriptive
Headings; Interpretation    16    9.5      Notices    16    9.6     
Indemnification    17    9.7      Liability Insurance    17    9.8     
Preamble; Preliminary Recitals    17    9.9      Taxes    17    9.10      Entire
Agreement    17    9.11      Governing Law    18    9.12      No Strict
Construction    18    9.13      Amendment and Waivers    18    9.14      Code
Section 409A    18



--------------------------------------------------------------------------------

AMENDED AND RESTATED

SENIOR MANAGEMENT AGREEMENT

AMENDED AND RESTATED SENIOR MANAGEMENT AGREEMENT (the “Agreement”), effective as
of January 1, 2009 (the “Effective Date”), by and between Huron Consulting Group
Inc., a Delaware corporation (the “Company”), and Gary E. Holdren (the
“Executive”).

Preliminary Recitals

A. WHEREAS, the Company and its affiliates are engaged in the business of
providing diversified business consulting services, including financial and
operational consulting services (the “Business”) and

B. WHEREAS, Huron Consulting Services LLC (formerly known as Huron Consulting
Group LLC (“Consulting”)) and the Executive previously entered into a Senior
Management Agreement effective as of May 13, 2002, as amended by a First
Amendment to Senior Management Agreement effective as of January 1, 2004 and
subsequently amended by a Second Amendment to Senior Management Agreement
effective as of the closing of the Company’s initial public offering
(collectively, such Senior Management Agreement, First Amendment and Second
Amendment are referred to as the “Prior Agreement”);

C. WHEREAS, the Prior Agreement was amended and restated effective as of
January 29, 2007 (“Amended Prior Agreement”); and

D. WHEREAS, the Company currently employs the Executive and desires to continue
to employ the Executive from and after the Effective Date, and the Executive
desires to continue to be so employed by the Company, as set forth herein, and
the parties desire to amend and restate the Amended Prior Agreement as set forth
below, which amendment and restatement is intended to conform the Amended Prior
Agreement to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and final regulations issued thereunder.

NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Employment.

1.1 Title and Duties. The Company agrees to continue to employ the Executive,
and the Executive agrees to accept such continuing employment with the Company,
as its Chief Executive Officer and President, for the Employment Period (defined
below), in accordance with the terms and conditions of this Agreement. The
Executive shall also serve as Chief Executive Officer and President of
Consulting during the Employment Period, in accordance with the terms and
conditions of this Agreement. During the Employment Period, the Executive shall
(a) have such responsibilities, duties and authorities as are customarily
assigned to such positions and shall render such services or act in such
capacity for the Company and its affiliates as the Board of Directors of the
Company (the “Board”) shall from time to time direct, and (b) shall report to
the Board. The Executive shall perform the duties and



--------------------------------------------------------------------------------

carry out the responsibilities assigned to him, to the best of his ability, in a
trustworthy and businesslike manner for the purpose of advancing the business of
the Company and its affiliates. The Executive shall engage in travel as
reasonably required in the performance of the Executive’s duties.

1.2 Outside Activity. During the Employment Period, and excluding any periods of
vacation and sick leave, the Executive shall devote substantially all of his
business time and attention to the business and affairs of the Company and its
affiliates. It shall not be a violation of this Agreement for the Executive
(a) with the consent of the Board, which consent shall not be unreasonably
withheld, to serve on corporate, civic or charitable boards or committees,
(b) to deliver lectures, fulfill speaking engagements or teach occasional
courses or seminars at educational institutions, or (c) to manage personal
investments, so long as such activities under clauses (a), (b) and (c) do not
interfere, in any substantial respect, with the Executive’s responsibilities
hereunder.

1.3 Employment Period. The employment of the Executive under this Agreement
shall continue from the Effective Date and shall continue through January 28,
2012 (the “Initial Period”). Commencing on January 29, 2012 and on each
anniversary thereafter (each a “Renewal Date”), the employment of the Executive
under this Agreement shall automatically renew and extend for an additional
year, unless one of the parties shall deliver to the other advance written
notice of the cessation of such automatic renewal (“Nonrenewal Notice”) at least
sixty (60) days prior to such Renewal Date. “Employment Period” shall mean the
Initial Period and any automatic extensions of the Executive’s employment under
this Agreement. Notwithstanding anything to the contrary contained herein, the
Employment Period shall terminate on the date the Executive’s employment with
the Company and its affiliates terminates pursuant to and in accordance with the
terms of Section 1.4, 1.5 or 1.6.

1.4 Termination Upon Death. If the Executive dies during the Employment Period,
the Executive’s employment shall automatically terminate on the date of the
Executive’s death.

1.5 Termination by the Company.

(a) The Company may terminate the Executive’s employment hereunder upon written
notice to the Executive (i) due to the Permanent Disability of the Executive,
(ii) for Cause, or (iii) without Cause for any or no reason. Such termination
shall be effective upon the date of service of such notice pursuant to
Section 9.5 or such later date specified in the notice (which later date shall
not be more than sixty (60) days following the date on which the notice is
provided).

(b) Definition of Cause.

(i) For the purpose of this Agreement, “Cause” means the occurrence of any of
the following events:

(1) the Executive’s conviction of any felony or of a misdemeanor involving
fraud, dishonesty, or moral turpitude;

 

2



--------------------------------------------------------------------------------

(2) the Executive’s material breach, material non-performance or material
non-observance of any of the terms of the Agreement or any other written
agreement to which the Executive and the Company or any of its affiliates are
parties, if such breach, non-performance or non-observance shall continue beyond
a period of twenty (20) days immediately after written notice thereof by the
Company to the Executive or if such breach, non-performance or non-observance
results in financial detriment to the Company or its affiliates or a detrimental
effect on the business or reputation of the Company or its affiliates;

(3) the Executive’s misconduct that results in material financial detriment to
the Company or its affiliates or a material detrimental effect on the business
or reputation of the Company or its affiliates; or

(4) any breach, non-performance or non-observance of Section 6.2, 6.3, 6.4, 6.5,
or 6.6 of this Agreement.

(ii) Cause shall be determined by the affirmative vote of at least 75% of the
members of the Board (excluding the Executive, if a Board member, and excluding
any member of the Board involved in events leading to the Board’s consideration
of terminating the Executive for Cause). The Executive shall be given twenty
(20) days written notice of the Board meeting at which Cause shall be decided
(which notice shall be deemed to be notice of the existence of Cause if Cause is
found to exist by the Board), and shall be given an opportunity prior to the
vote on Cause to appear before the Board, with or without counsel, at the
Executive’s election, to present arguments on his own behalf. The notice to the
Executive of the Board meeting shall include a description of the specific
reasons for such consideration of Cause. The pendency of the notice period
described herein shall not prevent or delay the Company’s ability to enforce the
restrictive covenants contained herein.

(c) The Executive shall be deemed to have a “Permanent Disability” for purposes
of this Agreement if the Executive has any medically determinable physical or
mental impairment that has lasted for a period of not less than six (6) months
in any twelve (12) month period and that renders the Executive unable to perform
the duties required under the Agreement. Such determination shall be made by
written certification (“Certification”) of the Executive’s Permanent Disability
by a physician jointly selected by the Company and the Executive; provided that
if the Company and the Executive cannot reach agreement on the physician, the
Certification shall be by a panel of physicians consisting of one physician
selected by the Company, one physician selected by the Executive and a third
physician jointly selected by those two physicians.

 

3



--------------------------------------------------------------------------------

1.6 Resignation by the Executive.

(a) The Executive shall give sixty (60) days written notice to the Company prior
to the effectiveness of any resignation of his employment with the Company.

(b) The Executive’s resignation shall be a resignation for “Good Reason” if:
(i) an event or condition occurs which constitutes any of (c)(i) through
(v) below; (ii) the Executive provides the Company with written notice pursuant
to Section 9.5 that he intends to resign for Good Reason and such written notice
includes (A) a designation of at least one of (c)(i) through (iv) below (the
“Designated Section”) and (B) specifically describes the events or conditions
the Executive is relying upon to satisfy the requirements of the Designated
Section(s); (iii) as of the thirtieth (30th) day following the Company’s receipt
of such written notice from the Executive, such events or conditions have not
been corrected in all material respects; and (iv) the Executive’s resignation is
effective within sixty (60) days after the date on which the Executive first has
actual knowledge of the occurrence of the first event or condition upon which
the Executive relies upon to satisfy any of the Designated Section(s).

(c) “Good Reason” shall mean the occurrence of any of the following without the
express written consent of the Executive:

(i) any material breach of the Agreement by the Company;

(ii) any material adverse change in status, position or responsibilities
described in Section 1.1 or any reduction in Base Salary (as defined below) of
the Executive (it being understood and agreed that, (1) following a Change of
Control (as defined below), the fact that the Executive is not named as Chief
the Executive Officer of the ultimate parent entity surviving the Change of
Control shall constitute Good Reason, (2) the appointment of a lead director of
the Board shall not constitute Good Reason (provided that Executive continues to
report to the full Board), and (3) a reduction in Base Salary in accordance with
Section 2.1 shall not constitute Good Reason);

(iii) assignment of duties to the Executive that are materially inconsistent
with the Executive’s position and responsibilities described in this Agreement;
or

(iv) requiring the Executive to be principally based at any office or location
more than fifty (50) miles from the current offices of the Company in Chicago,
Illinois, which relocation the parties agree would constitute a material adverse
change in the Executive’s job location.

2. Compensation.

2.1 Base Salary. As consideration for the services of the Executive hereunder,
from January 1, 2009 and continuing during the Employment Period, the Company
shall pay the Executive an annual base salary of one million two hundred
thousand dollars ($1,200,000) (the “Base Salary”), payable in accordance with
the Company’s customary payroll practices as in effect from time to

 

4



--------------------------------------------------------------------------------

time. For each of the calendar years beginning on January 1, 2010 through
January 1, 2011, the Base Salary shall be increased in increments of $50,000. In
addition, the Board shall perform an annual review of the Executive’s
compensation based on the Executive’s performance of his duties and the
Company’s other compensation policies, provided that the Executive’s Base
Salary, as increased from time to time, shall not be reduced without the
Executive’s written consent unless such reduction is part of a comparable
overall reduction for members of senior management. The term “Base Salary” shall
include any changes to the Base Salary from time to time.

2.2 Annual Bonus. For each calendar year during the Employment Period beginning
with the calendar year commencing on January 1, 2009, the Executive shall be
eligible for an annual bonus in an amount determined by the Board, in accordance
with the applicable annual bonus plan in effect from time to time, based on the
Executive’s performance of his duties and the Company’s other compensation
policies (the “Annual Bonus”). The target annual bonus for the Executive’s
Annual Bonus shall be 100% of Base Salary (the “Target Amount”) per year. The
Executive’s right to any Annual Bonus payable pursuant to this Section 2.2 shall
be contingent upon the Executive being employed by the Company on the last day
of the performance period to which the bonus relates. For each performance
period commencing on or after the Effective Date, the amount of the Annual Bonus
target will be established by the Board as set forth above and shall be payable
based upon the Executive’s achieving certain performance goals, with such
performance goals, each to be set and approved by the Board no later than the
ninetieth (90th) day of the performance period to which such Annual Bonus
relates. Except to the extent deferred by the Executive in accordance with
applicable benefit plans maintained by the Company, the Annual Bonus shall be
paid to the Executive no later than March 15 of the year following the year to
which the Annual Bonus relates.

2.3 Equity Awards. The Board and the Executive shall discuss periodic grants of
Company equity to the Executive upon the achievement of certain defined
corporate milestones.

3. Representations and Covenants of the Executive.

3.1 Enforceability of Agreement. This Agreement constitutes the legal, valid and
binding obligation of the Executive enforceable in accordance with its terms,
and the execution, delivery and performance of this Agreement by the Executive
and all other agreements contemplated hereby to which he is a party, and the
fulfillment and compliance with the respective terms hereof and thereof, do not
and shall not conflict with, violate or cause a breach of the terms, conditions
or provisions of, or require the consent of any other person under, any
agreement, non-compete provision, contract or instrument to which the Executive
is a party or any judgment, order, decree or other obligation to which the
Executive is subject.

3.2 Restrictions on Sales. Except as otherwise agreed by the Company in writing,
the Executive agrees that he will sell, distribute, or otherwise transfer any
shares of Company common stock owned by him only in accordance with the
provisions of Rule 144 under the Securities Act of 1933 whether or not such
provision is applicable to the Executive. This Section 3(b) shall survive
termination of this Agreement.

 

5



--------------------------------------------------------------------------------

4. Benefits and Expenses.

4.1 Benefit Plans. During the Employment Period, the Executive shall be eligible
to participate in the various health and welfare benefit plans and other
generally applicable programs and policies maintained by the Company for its key
management employees from time to time.

4.2 Retiree Medical. If the Executive is continuously employed through
January 28, 2012, or if his employment terminates prior to that date due to the
Executive’s death, Permanent Disability of Executive, by the Company without
Cause or by the Executive for Good Reason, he and/or his spouse (determined as
of January 29, 2007) shall be eligible to continue (beyond any period of
continuation of coverage otherwise provided under this Agreement) medical,
dental and vision coverage made available by the Company, from time to time, to
other senior executives of the Company until they each attain age 65. As an
alternative to the foregoing, the Company, in its sole discretion, may provide
any or all of such coverages to the Executive and and/or his spouse through the
purchase of one or more insurance policies which provide coverage that is
comparable to the applicable coverages provided by the Company to its senior
executives. The Executive and/or his spouse shall be required to pay the full
cost of any such coverages that are continued pursuant to this Section 4.2. To
the extent applicable and to the extent permitted by law, any continuing
coverages provided to the Executive and/or his spouse pursuant to this
Section 4.2 shall be considered part of, and not in addition to, any coverage
required under Code Section 4980B, or Sections 601-607 of the Employee
Retirement Income Security Act of 1974, as amended, commonly referred to as
“COBRA”.

4.3 Life Insurance. The Company shall use its commercially reasonable efforts to
obtain, and pay the premium on, a policy of life insurance on the life of the
Executive (the “Life Policy”). The Life Policy shall provide benefits in the
event that the Executive’s employment with the Company terminates during the
Employment Period due to death in an amount equal to the sum of the Executive’s
(a) Base Salary as in effect for the year of his death and (b) then-prevailing
Target Amount for the year of the termination (the “Target Bonus”). Any death
benefits payable under the Life Policy shall be payable to the Executive’s
beneficiary, as designated from time to time by the Executive. The Executive
agrees to cooperate with the Company in obtaining the Life Policy and in keeping
the Life Policy in force during the Employment Period.

4.4 Expenses. During the Employment Period, the Company shall reimburse the
Executive for all ordinary, necessary and reasonable travel and other business
expenses incurred by the Executive in connection with the performance of his
duties hereunder, in accordance with the Company policy. Such reimbursement
shall be made upon presentation of itemized expense statements and such other
supporting documentation as the Company may reasonably require. To the extent
that any such reimbursements are taxable to the Executive, such reimbursements
shall be paid to the Executive only if (a) the expenses are incurred and
reimbursable pursuant to a reimbursement plan that provides an objectively
determinable nondiscretionary definition of the expenses that are eligible for
reimbursement and (b) the expenses are incurred during the Employment Period.
With respect to any expenses that are reimbursable pursuant to the preceding
sentence, the amount of the expenses that are eligible for reimbursement during
one calendar year may not affect the amount of reimbursements to be provided in
any subsequent calendar year, the reimbursement of an eligible expense shall

 

6



--------------------------------------------------------------------------------

be made on or before the last day of the calendar year following the calendar
year in which the expense was incurred, and the right to reimbursement of the
expenses shall not be subject to liquidation or exchange for any other benefit.

5. Compensation After Termination.

5.1 Termination for Cause; Resign without Good Reason. If the Executive’s
employment is terminated by the Company for Cause or if the Executive resigns
other than for Good Reason, then, except as required by law, the Company shall
pay the Executive, within thirty (30) days following termination, the
Executive’s Base Salary accrued through the date of said termination and his
earned but unpaid bonus, if any.

5.2 Severance.

(a) If, during the Employment Period, the Executive’s employment is terminated
by the Company without Cause or if the Executive resigns for Good Reason, then,
subject to the terms and conditions of this Agreement:

(i) the Executive will be entitled to receive as severance pay, an amount in
cash equal to the sum of the Executive’s (1) Base Salary as in effect for the
year in which the termination occurs and (2) Target Bonus, payable in
substantially equal installments pursuant to the Company’s normal payroll
schedule for the Executive for a period of twelve (12) months commencing within
sixty (60) days following the Executive’s date of termination,

(ii) the vesting of all of the Executive’s outstanding equity grants shall
accelerate, if needed, so that one hundred percent (100%) of such equity shall
be vested,

(iii) the Executive shall be entitled to receive continuation of medical and
dental benefits during the twelve (12)-month period beginning on the Executive’s
termination date upon substantially the same terms and conditions as in effect
immediately prior to the termination of employment, which benefits shall be
considered part of, and not in addition to, any coverage required under COBRA,
and

(iv) all other benefits and perquisites shall be subject to the terms of the
plan or program through which the benefit or perquisite is provided to the
Executive.

(b) For the avoidance of doubt, the parties hereto agree that delivery by the
Company of a Notice of Nonrenewal shall not be considered an event of Good
Reason or a termination by the Company for Cause.

(c) The compensation and benefits described in this Section 5.2 shall be in lieu
of compensation and benefits provided otherwise for a termination under any
other plan or agreement of the Company (other than Section 5.3 or 5.4 hereof, if
applicable), whether adopted before or after the date hereof, which provides
severance or termination payments or benefits.

 

7



--------------------------------------------------------------------------------

5.3 Death or Disability. If the Executive’s employment is terminated due to the
Executive’s Permanent Disability or the Executive’s death, then, subject to the
terms and conditions of this Agreement:

(a) if the Executive’s termination of employment occurs on account of Permanent
Disability, the Executive shall be entitled to receive as severance pay an
amount in cash equal to the sum of the Executive’s (i) Base Salary as in effect
for the year in which the termination occurs and (ii) Target Bonus, payable in
substantially equal installments pursuant to the Company’s normal payroll
schedule for the Executive for a period of twelve (12) months commencing within
sixty (60) days following the Executive’s date of termination,

(b) the vesting of all of the Executive’s outstanding equity shall accelerate,
if needed, so that one hundred percent (100%) of such equity shall be vested,

(c) the Executive shall be entitled to receive continuation of medical benefits
upon substantially the same terms and conditions as in effect immediately prior
to the termination of employment for the six (6) month period immediately
following the termination of employment, which benefits shall be considered part
of, and not in addition to, any coverage required under COBRA, and

(d) all other benefits and perquisites shall be subject to the terms of the plan
or program through which the benefit or perquisite is provided to the Executive.

5.4 Change of Control.

(a) The provisions of Section 5.2 hereof to the contrary notwithstanding but
subject to the other terms and conditions of this Agreement, if (i) the
Executive’s employment is terminated by the Company without Cause or the
Executive resigns for Good Reason in either case during the period commencing on
a Change of Control (defined below) and ending on the second anniversary of the
Change of Control, or (ii) the Executive reasonably demonstrates that the
Company’s termination of the Executive’s employment (or event which, had it
occurred following a Change of Control, would have constituted Good Reason)
prior to a Change of Control was at the request of a third party who was taking
steps reasonably calculated to effect a Change of Control (or otherwise in
contemplation of a Change of Control) and a Change of Control actually occurs
within one year of the Executive’s date of termination, (each a “Qualifying
Termination”), then the Executive shall be entitled to receive: (x) an amount in
cash equal to the Executive’s Target Bonus multiplied by a fraction, the
numerator of which is the number of completed days (including the date of
termination) during the year of termination and the denominator of which is 365,
(y) an amount in cash equal to three (3) times the sum of the Executive’s Base
Salary as in effect for the year of termination and his Target Bonus, and
(z) continuation of medical benefits until the third anniversary of the date of
such termination (or such earlier date on which the Executive or his covered
dependent(s) obtain other medical coverage) upon substantially the same terms in
effect for the Executive immediately prior to the termination date, which
benefits shall be considered part of, and not in addition to, any coverage
required under COBRA.

 

8



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions of this Agreement, payments to be made
pursuant to Sections 5.4(a)(x) and (y) shall be payable in substantially equal
installments pursuant to the Company’s normal payroll schedule for the Executive
for a period of twelve (12) months commencing within sixty (60) days following
the Executive’s date of termination (or, in the case of a Qualifying Termination
that occurs prior to the Change in Control, commencing within sixty (60) days
following the Change in Control). If the Qualifying Termination occurs prior to
a Change in Control, the Executive shall be paid a lump sum cash payment equal
to the difference between (i) the applicable premium paid by the Executive for
continuation of medical benefits from the date of the Qualifying Termination
through the date of the Change in Control (the “Pre-CIC Coverage Period”) and
(ii) the amount of the applicable premium that would have been paid by the
Executive for continuation of medical benefits during the Pre-CIC Coverage
Period had the provisions of Section 5.4(a)(z) been given effect from the date
of the Qualifying Termination, which payment shall be made in a lump sum within
sixty (60 days following the Change in Control. If (and to the extent) that the
benefits provided pursuant to Section 5.4(z) are taxable to the Executive and
are subject to Code Section 409A, the amount of the expenses that are eligible
for reimbursement during one calendar year may not affect the amount of
reimbursements to be provided in any subsequent calendar year, the reimbursement
of an eligible expense shall be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred, and the
right to reimbursement of the expenses shall not be subject to liquidation or
exchange for any other benefit.

(c) Payments and benefits under Section 5.4(a) shall not be subject to
mitigation or offset.

(d) All of the Executive’s outstanding equity grants that were awarded at any
time shall fully vest upon the occurrence of a Qualifying Termination.

(e) The compensation and benefits described in Section 5.4(a) and 5.4(b) shall
be in lieu of compensation and benefits provided otherwise for a termination
under Section 5.2 of this Agreement and any other plan or agreement of the
Company, whether adopted before or after the date hereof, which provides
severance payments or benefits.

(f) If it is determined that any amount, right or benefit paid or payable (or
otherwise provided or to be provided) to the Executive by the Company or any of
its affiliates under this Agreement or any other plan, program or arrangement
under which the Executive participates or is a party, other than amounts payable
under this Section 5.4(f) (collectively, the “Payments”), would constitute an
“excess parachute payment” within the meaning of Code Section 280G, subject to
the excise tax imposed by Code Section 4999, as amended from time to time (the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment from the Company (a “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all

 

9



--------------------------------------------------------------------------------

taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income and employment taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment (and any interest and penalties imposed with respect thereto),
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
(including any interest and penalties imposed with respect thereto) imposed upon
the Payments.

All determinations required to be made under this Section 5.4(f), including
whether and when a Gross-Up Payment is required, the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by an independent, nationally recognized accounting firm mutually
acceptable to the Company and the Executive (the “Auditor”). The Auditor shall
promptly provide detailed supporting calculations to both the Company and the
Executive following any determination that a Gross-Up Payment is necessary. All
fees and expenses of the Auditor shall be paid by the Company. Any Gross-Up
Payment, as determined pursuant to this Section 5.4(f), shall be paid by the
Company to the Executive within 5 days of the receipt of the Auditor’s
determination but in no event later than the last day of the calendar year next
following the calendar year in which the Executive remits the related taxes. All
determinations made by the Auditor shall be binding upon the Company and the
Executive; provided that if, notwithstanding the Auditor’s initial
determination, the Internal Revenue Service (or other applicable taxing
authority) determines that an additional Excise Tax is due with respect to the
Payments, then the Auditor shall recalculate the amount of the Gross-Up Payment
based upon the determinations made by the Internal Revenue Service (or other
applicable taxing authority) after taking into account any additional interest
and penalties (the “Recalculated Amount”) and the Company shall pay to the
Executive the excess of the Recalculated Amount over the Gross-Up Payment
initially paid to the Executive within 5 days of the receipt of the Auditor’s
recalculation of the Gross-Up Payment but in no event later than the last day of
the calendar year next following the calendar year in which the Executive remits
the related taxes, interest and penalties.

(g) For the purposes of this Section 5.4, the term “Change of Control” shall be
deemed to have occurred upon the first to occur of any event set forth in any
one of the following paragraphs of this Section 5.4(g):

(i) any Person becomes the Beneficial Owner, directly or indirectly, of common
stock or voting securities of the Company (not including in the amounts
beneficially owned by such Person any common stock or voting securities acquired
directly from the Company or its Affiliates representing 40% or more of the
combined voting power of the Company’s then outstanding securities; or

(ii) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any Person, other than (a) a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining

 

10



--------------------------------------------------------------------------------

outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person other than existing security holders is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the amount Beneficially Owned by such Person any
common stock or voting securities acquired directly from the Company or its
Affiliates) representing 50% or more of the combined voting power of the
Company’s then outstanding securities, or (c) a merger or consolidation of a
subsidiary of the Company that does not represent a sale of all or substantially
all of the assets of the Company; or

(iii) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company (except for a plan of liquidation or dissolution
effected to implement a recapitalization of the Company addressed in
(ii) above); or

(iv) there is consummated an agreement for the sale or disposition of all or
substantially all of the assets of the Company to a Person, other than a sale or
disposition by the Company of all or substantially all of the assets of the
Company to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by shareholders of the Company.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

For purposes of this Change of Control definition, (A) “Beneficial Owner” shall
have the meaning set forth in Rule 13d-3 under the Exchange Act, (B) “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time, (C) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company or any of the Company’s direct
or indirect subsidiaries, (2) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or the Company or any of their
Affiliates, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (4) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company and (D) “Affiliate” shall have the
meaning set forth in Rule 12b-2 promulgated under Section 12 of the Exchange
Act.

5.5 General Release. The Executive acknowledges and agrees that the Executive’s
right to receive severance pay and other benefits pursuant to Sections 5.2, 5.3
and 5.4 of this Agreement (collectively, the “Severance Benefits”) is contingent
upon the

 

11



--------------------------------------------------------------------------------

Executive’s compliance with the covenants set forth in Section 6 of this
Agreement and satisfaction of the Release Requirements (as defined below);
provided, however, that the Executive’s right to Severance Benefits shall not be
contingent upon satisfaction of the Release Requirements unless the Release (as
defined below) is provided to the Executive within five (5) days following his
termination of employment (or, in the case of any benefits relating to a
Qualifying Termination occurring prior to a Change in Control, within five
(5) days following the Change in Control). If the Executive fails to comply with
the covenants set forth in Section 6 or if the Release Requirements (to the
extent applicable) are not satisfied, the Executive shall not be entitled to any
Severance Benefits. Further, if any of the Severance Benefits are subject to
Code Section 409A and if the Release Requirements are required to be satisfied
pursuant to this Section 5.5, the Executive shall be entitled to any such
Severance Benefits only if the Release Requirements have been satisfied no later
than the date as of which such Severance Benefits are to be paid (or provided)
pursuant to this Agreement and if the Release Requirements are not satisfied,
the Executive shall not be entitled to any such Severance Benefits.

(a) the term “Release” shall mean the standard form of general release used by
the Company at the time of the Executive’s termination of employment; and

(b) the term “Release Requirements” means the Executive’s execution and
acceptance of the terms and conditions of, and the effectiveness of the Release
and the expiration of the revocation period required by applicable law without
the Executive’s revocation of the Release.

5.6 Rights Following Termination. Following any termination described in this
Section 5, the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants contained in Section 6 of this Agreement and any restrictive covenants
set forth in any plan, award and agreement applicable to the Executive, at law
or in equity).

6. Restrictive Covenants.

6.1 The Executive’s Acknowledgment. The Executive agrees and acknowledges that
in order to assure the Company that it will retain its value and that of the
Company and its affiliates as a going concern, it is necessary that the
Executive not utilize special knowledge of the Company and its affiliates and
their relationships with customers to compete with the Company and its
affiliates. The Executive further acknowledges that:

(a) the Company and its affiliates are and will be engaged in the Business
during the Employment Period and thereafter;

(b) the Executive will occupy a position of trust and confidence with the
Company and its affiliates, and during the Employment Period (and during any
period of continued employment or service after the Employment Period), the
Executive will become familiar with the trade secrets of the Company and its
affiliates and with other proprietary and Confidential Information (defined
below) concerning the Company, its affiliates and the Business and any other
businesses in which the Company or its affiliates engage during the Executive’s
employment with the Company (the “Covered Businesses”);

 

12



--------------------------------------------------------------------------------

(c) the agreements and covenants contained in Sections 6, 7 and 8 are essential
to protect the Company and its affiliates and the goodwill of the Covered
Businesses and compliance with such agreements and covenants will not impair the
Executive’s ability to procure subsequent and comparable employment; and

(d) the Executive’s employment with the Company has special, unique and
extraordinary value to the Company and the Company and its affiliates would be
irreparably damaged if the Executive were to provide services to any person or
entity in violation of the provisions of this Agreement.

6.2 Confidential Information. As used in this Section 6, “Confidential
Information” shall mean the trade secrets of the Company and its affiliates and
other non-public information relating to the Company, its affiliates or the
Covered Businesses, including, without limitation, information relating to
financial statements, customer identities, potential customers, employees,
suppliers, acquisition targets, servicing methods, equipment, programs,
strategies and information, analyses, marketing plans and strategies, profit
margins and other information developed or used by the Company or its affiliates
in connection with the Covered Businesses that is not known generally to the
public or the industry and that gives the Company or its affiliates an advantage
in the marketplace. Confidential Information shall not include any information
that is in the public domain or becomes known in the public domain through no
wrongful act on the part of the Executive. The Executive agrees to deliver to
the Company at the termination of the Executive’s employment (whether at the end
of the Employment Period or thereafter), or at any other time the Company may
request, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the Covered Businesses, the Company or its
affiliates or other forms of Confidential Information which the Executive may
then possess or have under his control.

6.3 Non-Disclosure. The Executive agrees that during employment with the Company
(including employment following the Employment Period) and thereafter, the
Executive shall not reveal to any competitor or other person or entity (other
than current employees of the Company) any Confidential Information regarding
Clients (as defined herein) that the Executive obtains while performing services
for the Company or its affiliates. The Executive further agrees that the
Executive will not use or disclose any Confidential Information, other than in
connection with the Executive’s work for the Company, until such information
becomes generally known in the industry through no fault of the Executive.

6.4 Non-Solicitation of Clients. The Executive acknowledges that the Executive
will learn and develop Confidential Information relating to the Clients and
relating to the Company’s servicing of those Clients. The Executive recognizes
that the relationships of the Company and its affiliates with the Clients are
extremely valuable to them and that the protection of the relationships of the
Company and its affiliates with the Clients is essential.

Accordingly, and in consideration of the Company’s employment of the Executive
and the various benefits and payments provided in conjunction therewith, the
Executive agrees that while he is employed by the Company and for a period of
twenty-four

 

13



--------------------------------------------------------------------------------

(24) months following termination of employment with the Company (whether at the
end of the Employment Period or thereafter) unless otherwise mutually agreed in
writing by the Executive and the Company, the Executive will not, whether or not
the Executive is then self-employed or employed by another, directly or through
another, provide services that are the same or similar to those services offered
for sale and/or under any stage of development by the Company at the time of the
Executive’s termination, to any Client.

“Client” shall mean those persons or firms for whom the Company or any of its
affiliates has either directly or indirectly provided services within the
twenty-four (24)-month period immediately preceding termination of the
Executive’s employment (whether at the end of the Employment Period or
thereafter) and therefore includes both the referral source or entity that
consults with the Company or any of its affiliates and the entity to which the
consultation related. “Client” also includes those persons or firms to whom the
Company or any of its affiliates has submitted a proposal (or assisted in the
submission of a proposal) to perform services during the six (6) month period
immediately preceding termination of the Executive’s employment.

6.5 Non-Interference with Relationships. The Executive shall not directly or
indirectly solicit, induce or encourage (a) any executive or employee of the
Company or any of its affiliates, or (b) any customer, Client, supplier, lender,
professional advisor or other business relation of the Company or any of its
affiliates to leave, alter or cease his or her relationship with the Company or
any of its affiliates, for any reason whatsoever, for (1) thirty six (36) months
(in the case of clause (a)) and (2) twenty-four (24) months (in the case of
clause (b)) after the Executive’s termination of employment with the Company
(whether at the end of the Employment Period or thereafter) for any reason. The
Executive shall not hire or assist in the hiring of any executive or employee of
the Company or any of its affiliates for that same time period, whether or not
the Executive is then self-employed or employed by another business. The
Executive shall not directly or indirectly make disparaging remarks about the
Company, any of its affiliates or any executive or employee of the Company or
any of its affiliates, or any customer, client, supplier, lender, professional
advisor or other business relation of the Company or any of its affiliates.

6.6 Noncompetition. While the Executive is employed by the Company, and for a
period of twenty-four (24) months after the Executive’s termination of
employment with the Company (whether at the end of the Employment Period or
thereafter) for any reason, the Executive agrees that he will not directly or
indirectly engage in, assist, perform services for, establish or open, or have
any equity interest (other than ownership of 5% or less of the outstanding stock
of any corporation listed on any securities exchange) in any person, firm,
corporation, or business entity (whether as an employee, officer, director,
agent, security holder, creditor, consultant, or otherwise) that engages in the
Covered Businesses; provided, however, that for any periods after the
Executive’s termination of employment with the Company, the Covered Businesses
shall include only those businesses that were Covered Businesses at the time of
the Executive’s termination of employment.

6.7 Modification. If any court of competent jurisdiction shall at any time deem
that the term of any Restrictive Covenant is too lengthy, or the scope or
subject matter of any Restrictive Covenant exceeds the limitations imposed by
applicable law, the parties

 

14



--------------------------------------------------------------------------------

agree that provisions of Sections 6.3, 6.4, 6.5 and 6.6 shall be amended to the
minimum extent necessary such that the provision is enforceable or permissible
by such applicable law and be enforced as amended. The provisions of this
Section 6 shall survive the end of the Employment Period and the termination of
this Agreement.

6.8 Duty of Loyalty. Nothing in this Section 6 shall be construed as limiting
the Executive’s duty of loyalty to the Company while he is employed by the
Company, or any other duty he may otherwise have to the Company while he is
employed by the Company.

7. Effect on Termination. If, for any reason, the Executive’s employment with
the Company shall terminate or the Agreement is not renewed pursuant to
Section 1.3 above, then, the Agreement (and the Employment Period) shall
terminate; provided, however, notwithstanding such termination, the provisions
contained in Sections 6, 8, and 9 hereof shall remain in full force and effect
in accordance with their terms.

8. Remedies.

8.1 Non-Exclusive Remedy for Restrictive Covenants. The Executive acknowledges
and agrees that the covenants set forth in Section 6 of this Agreement
(collectively, the “Restrictive Covenants”) are reasonable and necessary for the
protection of the business interests of the Company and its affiliates, that
irreparable injury will result to the Company and its affiliates if the
Executive breaches any of the terms of the Restrictive Covenants, and that in
the event of the Executive’s actual or threatened breach of any such Restrictive
Covenants, the Company and its affiliates will have no adequate remedy at law.
The Executive accordingly agrees that in the event of any actual or threatened
breach by him of any of the Restrictive Covenants, the Company and/or its
affiliates shall be entitled to immediate temporary injunctive and other
equitable relief, without the necessity of showing actual monetary damages or
the posting of a bond. Nothing contained herein shall be construed as
prohibiting the Company or any of its affiliates from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of damages.

8.2 Arbitration. Except as set forth in Section 8.1, any controversy or claim
arising out of or related to (i) this Agreement, (ii) the breach thereof,
(iii) the Executive’s employment with the Company or the termination of such
employment, or (iv) Employment Discrimination, shall be settled by arbitration
in Chicago, Illinois before a single arbitrator administered by the American
Arbitration Association (“AAA”) under its Commercial Arbitration Rules and
Mediation Procedures, amended as of September 15, 2005 (the “Employment Rules”),
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. References herein to any arbitration rule(s) shall
be construed as referring to such rule(s) as amended or renumbered from time to
time and to any successor rules. References to the AAA include any successor
organization. “Employment Discrimination” means any discrimination against or
harassment of the Executive in connection with the Executive’s employment with
the Company or the termination of such employment, including any discrimination
or harassment prohibited under federal, state or local statute or other
applicable law, including the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Americans with Disability Act, the Family and Medical Leave Act, the
Fair Labor Standards Act, or any similar federal, state or local statute.

 

15



--------------------------------------------------------------------------------

8.3 Interest. If, in breach of this Agreement, the Company does not pay any
amount that becomes due to the Executive under this Agreement within five
business days after written notice that such amount is due and owing, interest
shall accrue on such amount from the date it became due and owing until the date
of payment at an annual rate equal to the prime rate as publicly announced by
The Northern Trust Company or its successor in effect from time to time during
the period of such nonpayment. Any amounts accrued under this Section 8.3 for
any calendar year shall be paid no later than March 15 of the year following the
year in which they are accrued.

9. Miscellaneous.

9.1 Assignment. The Executive may not assign any of his rights or obligations
hereunder without the written consent of the Company. Except as otherwise
expressly provided herein, all covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not.

9.2 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity and without invalidating the remainder of this
Agreement.

9.3 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.

9.4 Descriptive Headings; Interpretation. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement. The use
of the word “including” in this Agreement shall be by way of example rather than
by limitation.

9.5 Notices.

All notices, demands or other communications to be given or delivered under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered personally to the recipient,
(b) sent to the recipient by reputable express courier service (charges prepaid)
or mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid, or (c) transmitted by telecopy to the recipient
with a confirmation copy to follow the next day to be delivered by overnight
carrier. Such notices, demands and other communications shall be sent to the
addresses indicated below:

 

To the Company:      Huron Consulting Group Inc.      550 W. Van Buren     
Chicago, IL 60607      Attention:   General Counsel      Facsimile:  
(312) 880-3250

 

To the Executive:    Gary E. Holdren   

At the current home address and/or current home

facsimile number for the Executive in the Company’s records.

 

16



--------------------------------------------------------------------------------

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Date of service of such notice shall be (w) the date such notice is
personally delivered, (x) three (3) days after the date of mailing if sent by
certified or registered mail, (y) one day after the date of delivery to the
overnight courier if sent by overnight courier or (z) the next business day
after the date of transmittal by telecopy.

9.6 Indemnification. The Company hereby agrees to indemnify the Executive and
hold him harmless, to the fullest lawful extent permitted by, and subject to the
limitations and conditions set forth in, the Company’s Third Amended and
Restated Certificate of Incorporation and bylaws, as such exist on the date
hereof and regardless of any subsequently enacted bylaw or amendment (the
“Indemnification Provisions”). With respect to any expenses that are subject to
reimbursement under the Indemnification Provisions and that are subject to Code
Section 409A, the following shall apply: (a) the amount of the expenses that are
eligible for reimbursement during one calendar year may not affect the amount of
reimbursements to be provided in any subsequent calendar year, (b) the
reimbursement of an eligible expense shall be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and (c) the right to reimbursement of the expenses shall not be subject to
liquidation or exchange for any other benefit.

9.7 Liability Insurance. The Company shall cover the Executive, while employed
by the Company and during the six (6) year period commencing with the
Executive’s date of termination, under directors and officers liability
insurance in the same amount and to the same extent as the Company covers any
other officer or director of the Company, provided that the Company shall not be
required to provide such coverage following termination of the Executive’s
employment if providing such coverage to the Executive would cause the Company’s
cost of directors and officers liability insurance to be increased by more than
15% and provided further that, the Company shall not be required to provide such
coverage in the event that the Executive’s employment is terminated for Cause or
if, prior to January 28, 2010, the Executive terminates his employment without
Good Reason.

9.8 Preamble; Preliminary Recitals. The Preliminary Recitals set forth in the
Preamble hereto are hereby incorporated and made part of this Agreement.

9.9 Taxes. All compensation payable to the Executive from the Company shall be
subject to all applicable withholding taxes, normal payroll withholding and any
other amounts required by law to be withheld.

9.10 Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement sets forth the entire understanding of the parties, and supersedes and
preempts all prior oral or written understandings and agreements with respect to
the subject matter hereof, including, without limitation, the Prior Agreement
and the Amended Prior Agreement.

 

17



--------------------------------------------------------------------------------

9.11 Governing Law. This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the laws of the State of
Illinois without giving effect to provisions thereof regarding conflict of laws.

9.12 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party hereto.
Neither the Executive nor the Board shall be entitled to any presumption in
connection with any determination made hereunder in connection with any
arbitration, judicial or administrative proceeding relating to or arising under
this Agreement.

9.13 Amendment and Waivers. Any provisions of the Agreement may be amended or
waived only with the prior written consent of the Company and the Executive.

9.14 Code Section 409A. Notwithstanding any other provision of this Agreement to
the contrary, if any payment or benefit hereunder is subject to Code
Section 409A and if such payment or benefit is to be paid or provided on account
of the a Participant’s separation from service (within the meaning of Code
Section 409A) and if the Participant is a specified employee (within the meaning
of Code Section 409A(a)(2)(B)), such payment or benefit shall be paid or
provided on the later of (a) the first day of the seventh month following the
Participant’s separation from service or (b) the date on which such payment or
benefit would otherwise be paid or provided pursuant to the terms of this
Agreement. To the extent that any payments or benefits under the Plan are
subject to Code Section 409A and are paid or provided on account of the
Participant’s termination of employment or service, the determination as to
whether the Participant has had a termination of employment or service shall be
made in accordance with Code Section 409A and the guidance issued thereunder.

SIGNATURE PAGE FOLLOWS.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates written below.

 

Date: 12-12-2008     THE COMPANY:        HURON CONSULTING GROUP INC.       

/s/ Mary M. Sawall

       By:  

Mary M. Sawall

       Its:  

VP – Human Resources

       EXECUTIVE       

/s/ Gary E. Holdren

       Gary E. Holdren

 

19